Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 1 of 16 PageID #: 1090




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

  CRYSTALLE FOY,                              )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )   No. 1:18-cv-02936-JPH-MPB
                                              )
  RESOLUTE ACQUISITION                        )
  CORPORATION, INC.,                          )
                                              )
                           Defendant.         )

        ORDER ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

        Crystalle Foy worked for Resolute Acquisition Corporation, Inc.

  ("Resolute") providing direct care for adolescent residents. Resolute terminated

  her employment after she was involved in breaking up a fight between

  residents. Ms. Foy alleges that she was denied a promotion because of her

  gender and terminated because of her sexual orientation. Resolute has filed a

  motion for summary judgment. Dkt. [48]. For the reasons below, that motion

  is DENIED with respect to Ms. Foy's gender-discrimination and sexual-

  orientation-discrimination claims and GRANTED with respect to the

  abandoned race-discrimination and unpaid-wage claims.

                                           I.
                                 Facts and Background

        Because Resolute has moved for summary judgment under Rule 56(a),

  the Court views and recites the evidence "in the light most favorable to the non-




                                          1
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 2 of 16 PageID #: 1091




  moving party and draw[s] all reasonable inferences in that party's favor."

  Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted). 1

        A. Ms. Foy's employment with Resolute

        Resolute—a full-service mental health facility—provided "residential

  treatment programs for adolescent males suffering from psychiatric and

  behavioral issues." Dkt. 49-1 at 1 (Taylor Aff.). Ms. Foy began working for

  Resolute in March 2017 as a direct-care staff member. Id.; see dkt 52-1 at 40–

  43 (Foy Dep.). Ms. Foy is homosexual. Dkt. 52-2 at 1 (Brown Aff.).

        In July 2017, Resolute's Director of Nursing Blair Hanni announced in a

  shift meeting that a supervisor position was available. Dkt. 52-1 at 106–07

  (Foy Dep.). He told employees to turn in a resume to him to apply. Id. at 110–

  11. The job was also posted by the employees' time clock. Id. at 110. The next

  day, Ms. Foy turned in a resume. Id. at 111. Less than a week later, she

  asked Mr. Hanni if the position was still available and he answered yes, but

  that "he was looking for a male for the position." Id. at 111–12. Ms. Foy was

  not promoted and Resolute did not fill the position. Id. at 116.

        B. Ms. Foy's termination

        In August 2017, two residents got into a fight after an outdoor game. Id.

  at 118–20, 130. Ms. Foy separated them and worked with other staff to

  deescalate the situation. Id. at 121–22. She and one of the residents tripped


  1Resolute argues that the Court "should deem the facts set forth by Resolute as
  undisputed" because Ms. Foy "failed to include a statement of material facts in
  dispute." Dkt. 56 at 8. But Ms. Foy provided fifteen pages of factual allegations with
  specific record citations, including three pages of clear factual allegations under the
  heading "Additional Disputes to Defendant's Facts." Dkt. 51 at 1–15.
                                             2
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 3 of 16 PageID #: 1092




  over each other's feet and fell. Id. at 123–24. Other staff then restrained the

  resident, and Ms. Foy was able to calm him down. Id. at 124–26. Ms. Foy did

  not place the resident in a hold. Id. at 125.

         The next day, Resolute told Ms. Foy that she was being terminated

  because she placed the resident in an illegal hold. Id. at 135–37. Resolute also

  terminated Ms. Foy's supervisor, Richard Carter, who is homosexual; Resolute

  did not terminate other employees involved in deescalating the fight. Id. at 67,

  216.

         C. Procedural History

         Ms. Foy brought this lawsuit alleging that she was: (1) not paid overtime

  in violation of the Fair Labor Standards Act ("FLSA"); (2) not promoted to

  supervisor because of her gender in violation of Title VII; and (3) terminated

  because of her race, national origin, and sexual orientation in violation of Title

  VII. Dkt. 16. Resolute filed a motion to dismiss, which the Court granted on

  Ms. Foy's national-origin-discrimination claim but otherwise denied. Dkt. 44

  (granting in part dkt. 20).

         Resolute moved for summary judgment on the remaining claims. Dkt.

  48. In response, Ms. Foy withdrew her FLSA and race-discrimination claims,

  dkt. 51 at 1, so Resolute is entitled to judgment on those claims, see Maclin v.

  SBC Ameritech, 520 F.3d 781, 788 (7th Cir. 2008). The parties dispute

  whether there is a triable issue of fact on Ms. Foy's gender-discrimination and

  sexual-orientation-discrimination claims.




                                           3
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 4 of 16 PageID #: 1093




                                         II.
                                   Applicable Law

        Summary judgment shall be granted "if the movant shows that there is

  no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

  inform the court "of the basis for its motion" and specify evidence

  demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

  v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

  burden, the nonmoving party must "go beyond the pleadings" and identify

  "specific facts showing that there is a genuine issue for trial." Id. at 324.

        In ruling on a motion for summary judgment, the Court views the

  evidence "in the light most favorable to the non-moving party and draw[s] all

  reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation

  omitted).

                                         III.
                                       Analysis

        A. Failure to promote because of sex

        Title VII prohibits employers from discriminating against their employees

  because of their sex. 42 U.S.C. § 2000e-2(a)(1). Resolute moves for summary

  judgment on Ms. Foy's claim that Resolute did not promote her because she is

  female. Dkt. 48. Ms. Foy has designated evidence that she and other staff

  were invited at a shift meeting to apply to be a supervisor, and that she

  followed the instructions to do so. Dkt. 52-1 at 106, 110–11 (Foy Dep.). Less

  than a week after applying, she asked Mr. Hanni, the Director of Nursing, if the

                                           4
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 5 of 16 PageID #: 1094




  position was still available and was told "yes" but that he "was looking for a

  male for the position." Id. at 111–12. That is enough to show a triable issue of

  fact on discrimination. See LaRiviere v. Bd. of Trs. of S. Ill. Univ., 926 F.3d 356

  (7th Cir. 2019) ("Unmistakable evidence of [discrimination] . . . makes for

  simple analysis.").

        Nevertheless, Resolute argues that it's entitled to summary judgment

  because Ms. Foy's disciplinary history and short tenure made her ineligible for

  the promotion, and because she did not apply to be a supervisor. Dkt. 50 at 9–

  12. Ms. Foy responds that she was invited to apply and followed Resolute's

  application instructions. Dkt. 51 at 17.

        Ms. Foy has designated evidence allowing a reasonable jury to find that

  she applied for the position and that Resolute did not consider her ineligible.

  Resolute told her at a staff meeting that it was looking for "anybody that was

  willing to step up for the position" and to apply by submitting a resume to Mr.

  Hanni. Dkt. 52-1 at 106–07, 110 (Foy Dep.). The job was also posted by the

  employee time clock, but no minimum qualifications were listed. Id. at 110.

  After Ms. Foy applied, she asked Mr. Hanni about her application. Id. at 112.

  He did not tell her that her application was incomplete or that she wasn't

  qualified, but that he was looking for a male. Id.

        Ms. Foy has therefore designated evidence "that supports an inference of

  intentional discrimination." Joll v. Valparaiso Comm. Schs., 953 F.3d 923, 929

  (7th Cir. 2020). Resolute disputes that evidence and contends that Ms. Foy

  cannot prevail because she did not qualify to be a supervisor under Resolute's

                                           5
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 6 of 16 PageID #: 1095




  policies. But a reasonable jury could find that Resolute did not follow those

  policies for this specific position, so there is a triable issue of fact that a jury

  must resolve. 2

        B. Termination based on sexual orientation

        "An employer who fires an individual merely for being gay or transgender

  defies [Title VII]." Bostock v. Clayton County, Georgia, 140 S. Ct. 1731, 1754

  (2020). Resolute moves for summary judgment on Ms. Foy's claim that she

  was terminated because of her sexual orientation. Dkt. 48.

           1. Resolute's knowledge of Ms. Foy's sexual orientation

        Resolute argues that it is entitled to summary judgment because it did

  not know Ms. Foy's sexual orientation. Dkt. 56 at 12–13. Ms. Foy responds by

  designating an affidavit from one of Ms. Foy's shift supervisors, Nakia Brown,

  saying that it "was well known throughout the facility that [she was]

  homosexual" and that she "wears male clothing . . .[,] has very masculine

  mannerisms, and often spoke about her girlfriend." Dkt. 51 at 1 (citing dkt.

  52-2 at 1 (Brown Aff.)).

        Resolute contends that Ms. Brown's affidavit is inadmissible because it

  was not produced in discovery under Federal Rule of Civil Procedure 26. Dkt.

  56 at 4. Under Rule 26(a)(1)(A)(i), Ms. Foy was required to identify

  "individual[s] likely to have discoverable information," and Ms. Foy identified

  Ms. Brown as a "[p]otential witness [who] may speak to replacing Plaintiff."


  2Because summary judgment is inappropriate for these reasons, the Court does not
  address the parties' arguments on whether this claim can also proceed under the
  McDonnell Douglas framework.
                                             6
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 7 of 16 PageID #: 1096




  Dkt. 55-1 at 2. While Ms. Foy arguably submitted Ms. Brown's affidavit for a

  different purpose—to show Resolute's knowledge of its employees' sexual

  orientations—the cases that Resolute cites are distinguishable and do not

  compel exclusion here. See dkt. 56 at 4–5; Dynegy Mktg. & Trade v. Multuit

  Corp., 648 F.3d 506, 513–14 (7th Cir. 2011) (exclusion of a declaration about

  damages calculations due to "continued dilatory and opaque behavior");

  Mannoia v. Farrow, 476 F.3d 453, 456–57 (7th Cir. 2007) (exclusion of an

  expert who was not identified until after the close of discovery).

         Ms. Foy identified Ms. Brown in her initial Rule 26(a) disclosures, dkt.

  55-1 at 2, and during her deposition discussed Ms. Brown's role as one of her

  supervisors, dkt. 52-1 at 117 (Foy Dep.). While Resolute therefore knew Ms.

  Brown's role as a potential witness, it did not take her deposition during

  discovery. To the extent Resolute was surprised when Ms. Foy filed the

  affidavit after discovery had closed, it could have moved to reopen discovery to

  take Ms. Brown's deposition. See David v. Caterpillar, Inc., 324 F.3d 851, 857

  (7th Cir. 2003). Moreover, any potential prejudice can be cured before trial. 3

  See id. Finally, the likelihood that trial would be disrupted is low, and there is

  no evidence of bad faith. See id. at 856–58 (listing the factors that guide

  district court discretion). The circumstances here do not warrant exclusion of

  Ms. Brown's affidavit. See id.; cf. Steffek v. Client Servs., Inc., 948 F.3d 761,

  768 (7th Cir. 2020).


  3Resolute may ask for additional time to depose Ms. Brown if it believes it would be
  unfairly prejudiced at trial. See Steffek v. Client Servs., Inc., 948 F.3d 761, 768 (7th
  Cir. 2020).
                                              7
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 8 of 16 PageID #: 1097




        Resolute next argues that Ms. Brown's affidavit is not based on personal

  knowledge but is inappropriately based on gender stereotypes. Dkt. 56 at 5.

  In the affidavit, Ms. Brown testifies that she began working at Resolute in

  2011, and supervised Ms. Foy after becoming a Shift Supervisor in 2016. Dkt.

  52-2 at 1 ¶¶ 3–5. This is ample foundation for Ms. Brown to testify based on

  her personal knowledge about Ms. Foy's appearance and mannerisms, and that

  Ms. Foy "often spoke about her girlfriend." Id. at 1 ¶ 8. It is also sufficient

  foundation for Ms. Brown's testimony that it "was well known throughout the

  facility" that "Ms. Foy [was] homosexual," and that "[m]anagement and the

  residents knew that Mr. Carter and Ms. Foy were homosexual." Id. at 1 ¶¶ 7–9;

  Fed. R. Evid. 602; 701.

        Resolute further argues that it is entitled to summary judgment because

  its Director of Risk Management, Janna Young, testified that she did not know

  Ms. Foy's sexual orientation. Dkt. 50 at 8 (citing dkt. 49-4 at 30–31 (Young

  Dep. at 64–65)). But on summary judgment, the Court must draw all

  reasonable inferences in Ms. Foy's favor. Zerante, 555 F.3d at 584. A

  reasonable jury could find that Resolute knew Ms. Foy's sexual orientation, or

  that it did not, so summary judgment is not appropriate on this basis. See

  Griffin v. Sisters of Saint Francis, 489 F.3d 838, 844 (7th Cir. 2007).

              2. McDonnell Douglas framework

        At this summary judgment stage, Ms. Foy proceeds under only the

  McDonnell Douglas burden-shifting framework. Dkt. 51 at 22; see Tyburski v.

  City of Chicago, 964 F.3d 590, 598 (7th Cir. 2020) ("One method a plaintiff may

                                           8
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 9 of 16 PageID #: 1098




  utilize to present [evidence of discrimination] is the McDonnell Douglas

  framework."). 4 Under this framework, Ms. Foy must show a prima facie case

  with "evidence that (1) she is a member of a protected class, (2) she was

  meeting the defendant's legitimate expectations, (3) she suffered an adverse

  employment action, and (4) similarly situated employees who were not

  members of her protected class were treated more favorably." Tyburski, 964

  F.3d at 598.

        "If the plaintiff meets each element of her prima facie case, the burden

  shifts to the defendant to articulate a legitimate, nondiscriminatory reason for

  the adverse employment action, at which point the burden shifts back to the

  plaintiff to submit evidence that the employer's explanation is pretextual." Id.

  Finally, if "the employee has cast doubt upon the employer's proffered reasons

  for the termination, the issue of whether the employer discriminated against

  the plaintiff is to be determined by the jury—not the court." Rudin v. Lincoln

  Land Cmty. Coll., 420 F.3d 712, 726 (7th Cir. 2005).

                 a. Ms. Foy's prima facie case

        Resolute argues that Ms. Foy has not met her prima facie case under

  McDonnell Douglas because she has not identified any comparators and was

  not meeting Resolute's legitimate expectations. Dkt. 56 at 12–15.




  4 Ms. Foy calls this the "indirect method," dkt. 51 at 22, but the Seventh Circuit has
  rejected that label as "unhelpful," Ortiz v. Warner Enters., Inc., 834 F.3d 760, 764-66
  (7th Cir. 2016). However, the McDonnell Douglas framework "has not been displaced"
  and plaintiffs may rely on it alone at summary judgment. Fields v. Bd. of Educ. of City
  of Chicago, 928 F.3d 622, 625 (7th Cir. 2019); see Joll, 953 F.3d at 928–29.
                                             9
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 10 of 16 PageID #: 1099




                     1. Comparators

        To be comparators under McDonnell Douglas, employees must be

  "similarly situated." Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012).

  "Similarly situated employees must be 'directly comparable' to the plaintiff 'in

  all material respects,' but they need not be identical in every conceivable way."

  Id. "Whether a comparator is similarly situated is usually a question for the

  fact-finder, and summary judgment is appropriate only when no reasonable

  fact-finder could find that plaintiffs have met their burden on the issue." Id. at

  846–47 (quotation omitted).

        Resolute argues that Ms. Foy is not similarly situated to other employees

  who tried to deescalate the residents' fight because she was the only one

  reported for using excessive force. Dkt. 56 at 13. Ms. Foy has designated

  evidence that five employees, including herself, were involved in breaking up

  the fight between the residents. Dkt. 52-1 at 124 (Foy Dep.). One of the

  residents reported to Resolute that "five staff members piled on top of him,"

  and Ms. Young testified that she recommended Ms. Foy's termination because

  she used excessive force in that encounter. See dkt. 49-4 at 5, 23, 32 (Young

  Dep. at 8, 38, 66). The common role in using physical force to break up the

  physical altercation allows Ms. Foy to use these former co-workers as

  comparators. See de Lima Silva v. Dept. of Corr., 917 F.3d 546, 559 (7th Cir.

  2019) ("The critical question is whether the employees have engaged in conduct

  of comparable seriousness."). Ms. Foy was summarily terminated for her




                                          10
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 11 of 16 PageID #: 1100




  alleged use of excessive force while the alleged comparators were not

  terminated. Dkt. 52-1 at 216 (Foy Dep.).

        While one of Resolute's managers reported only Ms. Foy for using

  excessive force, the other employees who were involved in breaking up the fight

  can still be comparators. The similarly situated inquiry is "flexible" and

  focuses more on the employees' conduct than on tangential reports about that

  conduct. Coleman, 667 F.3d at 846, 851 n.4 ("The similarly-situated inquiry is

  about whether employees are objectively comparable" rather than "the

  employer's subjective motivations."). What the employer heard and how it

  reacted are more "relevant . . . at the pretext stage, not for the plaintiff's prima

  facie case." Id. And, even if the employer's belief were relevant at this stage,

  Resolute does not explain why it did not consider the resident saying that "five

  staff members piled on top of him" to be a report of excessive force. Dkt. 49-4

  at 23 (Young Dep. at 38). A reasonable jury could therefore infer that the

  conduct was objectively similar and that the other employees are similarly

  situated. See Coleman, 667 F.3d at 850–51.

        Resolute also argues that Ms. Foy relies on impermissible stereotyping,

  rather than admissible evidence, to show that three of the employees involved

  were heterosexual. Dkt. 56 at 13–14. But Ms. Foy has designated evidence

  that Ms. Brown, a former Resolute supervisor, believed that two of those

  employees "appeared to be traditionally heterosexual." Dkt. 52-2 at 2 (Brown

  Aff.). That is enough to create an issue of fact about whether Resolute knew

  the employees' sexual orientation. See Griffin, 489 F.3d at 844 (noting an issue

                                           11
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 12 of 16 PageID #: 1101




  of fact about the employer's knowledge of a pregnancy when "it [was] possible

  that [the] pregnancy was visible"). Indeed, the McDonnell Douglas framework is

  not "rigid, mechanized, or ritualistic" about the precise type of evidence

  required. Coleman, 667 F.3d at 846.

        Resolute does not challenge Ms. Foy's evidence of comparators on any

  other basis, see dkt. 50 at 17–20; dkt. 56 at 13–14, so Ms. Foy has satisfied

  this element of her prima facie case.

                     2. Legitimate expectations

        Resolute argues that Ms. Foy was not meeting its legitimate expectations

  because she used excessive force. Dkt. 50 at 16; dkt. 56 at 14–15. Ms. Foy

  does not dispute that Resolute may legitimately fire employees for using

  excessive force, but denies that she used excessive force when she broke up the

  altercation. Dkt. 51 at 22–24; dkt. 52-1 at 125 (Foy Dep.). Viewing the

  evidence in the light most favorable to Ms. Foy, a reasonable jury could find

  that Ms. Foy did not use excessive force—especially when compared to other

  similarly situated employees—and that she therefore was meeting Resolute's

  legitimate expectations. 5

               b. Pretext

        Because Ms. Foy has met her prima facie case under the McDonnell

  Douglas framework, the burden shifts to Resolute to articulate a legitimate,

  nondiscriminatory reason for Ms. Foy's termination. See Tyburski, 964 F.3d at



  5 Resolute does not dispute the other elements of Ms. Foy's prima facie case—that she
  is a member of a protected class and that she suffered an adverse employment action.
                                           12
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 13 of 16 PageID #: 1102




  598. Resolute has designated evidence that it believed that Ms. Foy used

  excessive force on a resident. Dkt. 49-4 at 32 (Young Dep. at 66). The burden

  therefore shifts back to Ms. Foy to show that the employer's explanation is

  pretextual. See Tyburski, 964 F.3d at 598.

        "To meet this burden, [Ms. Foy] must 'identify such weaknesses,

  implausibilities, inconsistencies, or contradictions' in [Resolute's] asserted

  reason 'that a reasonable person could find [it] unworthy of credence.'"

  Coleman, 667 F.3d at 852. "The question is not whether the employer's stated

  reason was inaccurate or unfair, but whether the employer honestly believed

  the reasons it has offered to explain the discharge." Id. Resolute argues that

  Ms. Foy cannot prove pretext because Resolute honestly believed that she used

  excessive force. See dkt. 50 at 21–22; dkt. 56 at 12–15. Ms. Foy responds that

  there is a triable issue of fact because Resolute treated similarly situated

  employees differently. Dkt. 51 at 25–26.

        Comparator evidence "can do 'double-duty' at both the prima facie and

  pretext stages and is "'especially relevant' at the pretext stage." Coleman, 667

  F.3d at 841–42, 858 (quoting McDonnell Douglas Corp. v. Green, 411 U.S. 792,

  804 (1973)). Here, as explained above, Ms. Foy has designated evidence

  allowing a reasonable jury to find that heterosexual employees were also

  physically involved in breaking up the fight yet were not terminated. Dkt. 49-4

  at 23 (Young Dep. at 38) (the resident told Resolute that "five staff members

  piled on top of him"). That supports a triable issue of fact on pretext.

  Coleman, 667 F.3d at 841–42 ("Under our circuit precedents . . . an

                                          13
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 14 of 16 PageID #: 1103




  employment discrimination plaintiff may demonstrate pretext by providing

  evidence that a similarly situated employee outside her protected class received

  more favorable treatment.").

        Ms. Foy has also designated other evidence allowing a reasonable jury to

  find Resolute's stated reason for firing her "unworthy of credence." Id. at 852.

  Ms. Foy immediately denied using a hold on a resident and repeated that

  denial when Resolute told her she was being terminated. Dkt. 52-1 at 127,

  137 (Foy Dep.). A supervisor, Richard Carter, witnessed the fight and also told

  Resolute that no hold was used. Dkt. 49-4 at 44–45. Nevertheless, Resolute

  terminated Ms. Foy and Mr. Carter—who are both homosexual, see dkt. 52-1

  at 216 (Foy Dep.)—without having them complete witness statements. Dkt. 52-

  6 at 8 (Young Dep. at 28). Three other employees involved in the physical

  altercation were not interviewed until after Ms. Foy was terminated, 6 dkt. 49-4

  at 41–43, even though Ms. Foy asked if she could instead be suspended while

  Resolute investigated, dkt. 52-1 at 138 (Foy Dep.).

        There's also an issue of fact about what the resident told Resolute. A

  manager's incident report says he "report[ed] that Ms. Foy had him in a

  chokehold." Dkt. 49-4 at 40 (Ex. B). Resolute's Director of Risk Management

  did not mention a chokehold but testified that the resident told her that Ms.

  Foy "used excessive force," alongside "five staff members [who] piled on top of



  6 Two of those employees later told Resolute that no hold was used; the third said that

  Ms. Foy pinned down the resident, but not that she used a hold or chokehold. Dkt.
  49-4 at 41–43.


                                            14
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 15 of 16 PageID #: 1104




  him." Id. at 23 (Young Dep. at 38). The investigation report completed after

  Ms. Foy's termination recounts that the resident said there were "five staff piled

  on top of him" in a "very chaotic hold" and that he "was elbowed in the rib cage"

  and "had a mark on his neck from her watch." Id. at 44 (Ex. F).

        In short, Ms. Foy has designated evidence that Resolute terminated her

  in the face of conflicting evidence before completing its investigation. Resolute

  certainly is justified in taking alleged abuse of residents seriously, and "merely

  pointing to an employer's shoddy investigatory efforts" is not enough to show

  pretext. Humphries v. CBOCS W., Inc., 474 F.3d 387, 407 (7th Cir. 2007). But

  here, there are contested facts that allow a reasonable jury to conclude that the

  decision to immediately terminate Ms. Foy didn't make sense. See id. (finding

  "disputed factual issues that a jury should sort out" when the employer

  "conducted no investigation into the veracity" of an accusation and other

  contested evidence supported pretext).

        Ms. Foy has thus shown a triable issue of fact. See Rudin, 420 F.3d at

  726. Of course, Ms. Foy may have used excessive force and—even if she

  didn't—Resolute may have terminated her because it honestly believed that she

  did. Resolute has designated evidence supporting both possibilities, allowing a

  reasonable jury to find in its favor. However, Ms. Foy's designated evidence

  allows the opposite, so there is a triable issue of fact that a jury must decide.




                                           15
Case 1:18-cv-02936-JPH-MPB Document 62 Filed 02/24/21 Page 16 of 16 PageID #: 1105




                                        IV.
                                     Conclusion

        Defendant's motion for summary judgment is GRANTED on Ms. Foy's

  FLSA and race-discrimination claims and DENIED on her gender-

  discrimination and sexual-orientation-discrimination claims. Dkt. [48].

        Magistrate Judge Brookman is asked to hold a status conference to

  discuss settlement and trial readiness. The Court will set this case for trial in

  due course.

  SO ORDERED.
  Date: 2/24/2021




  Distribution:

  Amber K. Boyd
  AMBER K. BOYD ATTORNEY AT LAW
  amber@amberboydlaw.com

  Robin C. Clay
  CURLIN & CLAY LAW
  rclay@curlinclaylaw.com

  Kierstin Jodway
  WALLER LANSDEN DORTCH & DAVIS, LLP
  Kierstin.Jodway@wallerlaw.com

  Laurie E. Martin
  HOOVER HULL TURNER LLP
  lmartin@hooverhullturner.com

  Mark Warfield Peters
  WALLER LANSDEN DORTCH & DAVIS LLP
  mark.peters@wallerlaw.com

   Magistrate Judge Matthew P. Brookman
                                          16
